Opinion by
Judge Rogers,
The Department of Transportation mailed to the appellant, Matthew Carlo Quatrini, notice of the suspension of his motor vehicle operator’s license on June 16, 1978. On July 19, 1978 Quatrini filed his appeal in the Court of Common Pleas of Westmoreland County. Section 5571(b) of the Judicial Code, 42 Pa. C.S. §5571(b) provides that appeals from actions of governmental units to Courts must be filed within 30 days from the entry of the order appealed. Section 5572, 42 Pa. C.S. §5572 provides that where service is by mail, the date of mailing is the date of the entry of the order. Since Quatrini failed to file a timely appeal, the court below, where the issue was unfortunately not raised, was without jurisdiction so that we must reverse its order in favor of Quatrini and reinstate the Department’s order of suspension.
Order
And Now, this 4th day of January, 1980, it is ordered that the order of the Court of Common Pleas of Westmoreland County, dated November 6, 1978, be and the same hereby is reversed, and the order of the Department of Transportation made June 16, 1978 suspending the appellee’s operating privileges be and the same hereby is reinstated.